Citation Nr: 1739707	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-25 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disorder.

3. Entitlement to service connection for ischemic heart disease, due to herbicide exposure. 

4. Entitlement to service connection for prostate cancer, due to herbicide exposure. 


REPRESENTATION

Veteran represented by:	Teri D. Fields, Attorney




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Monica Dermarkar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to November 1963 with additional periods of active duty for training (ACDUTRA). 

These matters come before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In November 2016, the Board remanded this case for further development, to include scheduling the Veteran for a Board hearing. 

In January 2017, a Board hearing was held before the undersigned. A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. An unappealed January 2003 rating decision denied service connection for PTSD and is final. 

2. Evidence received since the unappealed rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

3. The Veteran did not serve in the Republic of Vietnam during the Vietnam era; and the preponderance of the evidence shows that he was not exposed to Agent Orange during his active military service.

4. The Veteran did not sustain ischemic heart disease in service, nor did it manifest to a compensable degree within one year of separation from service.

5. The Veteran did not sustain prostate cancer in service, nor did it manifest to a compensable degree within one year of separation from service.


CONCLUSIONS OF LAW

1. The January 2003 rating decision is final; new and material evidence has been received to reopen the claim of service connection for PTSD. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2016).

2. The criteria for service connection for ischemic heart disease have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3. The criteria for service connection for prostate cancer have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A.  §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016). 

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veteran's Claims Assistance Act of 2000 (VCAA). Letters sent to the Veteran in April 2011 provided compliant notice.

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issues on appeal have been identified and obtained, to the extent possible. The evidence of record includes service treatment records; VA treatment records; a VA examination, and evidence submitted by the Veteran, including his lay statements and buddy statements. 

The Veteran has not identified any other outstanding records that he wants VA to obtain or that he believes are relevant to his claims. Therefore, the duty to assist him in obtaining pertinent records has been satisfied, to the extent that identified records are obtainable. 38 C.F.R. § 3.159(c).

II. New and Material Evidence 

The Veteran submitted an informal claim for service connection for PTSD in March 2002. 

Entitlement to service connection for PTSD was denied in a January 2003 rating decision on the basis that the evidence did not show a link between the Veteran's PTSD and his military service. 

The Veteran did not appeal the decision or submit any evidence within one year of notice of this rating decision, and it is therefore found to be a final decision. See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The Veteran submitted a request to reopen the claim of entitlement to service connection for PTSD in March 2011. 

A previously denied claim may be reopened by the submission of new and material evidence. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. Evidence is new if it has not been previously submitted to agency decision makers. Id. Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id. The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening. Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

At the time of the last prior denial, the evidence of record did not show a link between the Veteran's PTSD and his military service. 

The evidence received since the prior denial include: (i) a Memorandum from Joint Services Records Research Center (JSRRC), (ii) VA medical records, and (iii) lay evidence, including testimony provided during an January 2017 Board hearing.

The Board therefore finds that these records are new and material evidence which directly relate to an unestablished fact necessary to substantiate the Veteran's claim. This evidence raises a reasonable possibility of substantiating the claim, and it is found to be new and material; the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is therefore reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


III. Service Connection for Ischemic Heart Disease and Prostate Cancer

The Veteran seeks service connection for ischemic heart disease and prostate cancer, which he contends was caused by exposure to Agent Orange during service.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  There are also regulations pertaining to service in Korea and adjudication procedures for Veteran who served in Thailand.  
Notwithstanding the presumption, a claimant can still show that he was actually exposed to herbicides, and that a disorder resulting in disability or death was in fact causally linked to this herbicide exposure. See Combee v. Brown, 5 Vet. App. 248 (1993).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has thoroughly reviewed all the evidence. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

As an initial matter, the Veteran's service treatment records do not indicate, nor does the Veteran contend, onset of ischemic heart disease and prostate cancer during service or within a year thereafter. The Veteran's sole assertion is that he developed ischemic heart disease and prostate cancer as a result of exposure to herbicides, specifically Agent Orange, during service. 

In this case, the Veteran does not contend, and the evidence does not show, that the Veteran served in the Republic of Vietnam during the pertinent time period. Nor did the Veteran serve in Korea or Thailand.  Rather, the Veteran contends that in September 1962, while stationed at Fort McCoy Air Force Base in Florida, the Veteran was exposed to herbicides while unloading barrels of Agent Orange and while disposing the broken barrels in the sand. See Board hearing transcript at 5.  The Veteran testified that he knew the barrels contained Agent Orange because the barrels had a blue and yellow top. Id at 4. 

The Veteran also believes that he was exposed to herbicides in Fort Jackson, South Carolina. Specifically, the Veteran testified that he was sprayed with Agent Orange while participating in the Army war games. Id at 5.   

After review of all the evidence, the Board is unable to accept the Veteran's assertions as competent and credible evidence that he had actual exposure to herbicide agents during his service. 

With respect to the Veteran's contention that he was exposed to herbicides while stationed in Florida, the Board notes that while the Veteran's military personnel records show that the Veteran was assigned to the 854th Transportation Company based out of Fort Story, Virginia, the military personnel records do not show that the Veteran was stationed at Fort McCoy Air Force Base in Florida. 

As to the Veteran's claims that he was exposed to herbicides in Fort Jackson, South Carolina, while participating in the Army war games, the Defense Personnel Records Information Retrieval System (DPRIS) reported the following:

"The U.S. Army historical records available to us do not document the spraying, testing, transporting, storage, or usage of Agent Orange at Fort Story, Virginia during the period of September 1962 to October 1962, at Fort Jackson, South Carolina during the period of August 1963 to September 1963, at Fort Polk, Louisiana during the period of March 1965 to April 1965, and at Sondrestrom, Greenland during the period of July 1962 to September 1962. Furthermore, the Department of Defense (DOD) listing of herbicide spray areas and test sites outside the Republic of Vietnam, none of the above are listed locations. Therefore, we are unable to verify or document that [the Veteran] was exposed to Agent Orange or other tactical herbicides during the period of July 1962 to April 1965." 

The Board has carefully considered the Veteran's statements regarding why he knew he was exposed to Agent Orange, but the Board finds that these statements do not indicate that the Veteran has the knowledge base upon which to identify specific herbicides.  Considering all the evidence of record, the Board finds that this evidence weighs against a finding that the Veteran was exposed to the herbicides defined in 38 C.F.R. §§ 3.307, 3.309.  That is, while the Veteran is competent to describe an observable event such as having a substance touch his skin, or transporting barrels with a blue and yellow top, there is no evidence showing that the Veteran has the expertise to determine if the barrels contained Agent Orange, nor has he provided any scientific or other reports which speak to this assertion. 

The Veteran is also not competent to state that he was sprayed with Agent Orange from helicopters while participating in Army war games. In Bardwell v. Shinseki, 24 Vet. App. 36 (2010), the United States Court of Appeals for Veterans' Claims (Court) held that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service. It was noted that in contrast to situations involving alleged medical symptoms or injury, a non-combat claimant's lay assertion that an event occurred in service must be weighed against other evidence of record, including lack of documentary evidence of the incident. Therefore, the Board finds that there the evidence of record weighs against a showing that the Veteran was in fact exposed to herbicides.

Accordingly, his claim for service connection for ischemic heart disease and prostate cancer due to herbicide exposure must be denied.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for PTSD is reopened; the appeal is allowed to this extent. 

Entitlement to service connection for ischemic heart disease is denied.

Entitlement to service connection for prostate cancer is denied.











REMAND

Although the Veteran originally filed a service connection claim for PTSD alone, the record contains a psychiatric diagnosis of major depressive disorder. See VAMC Decatur Treatment Records. Accordingly, as reflected on the title page of this decision, the Board recharacterized the issue on appeal to contemplate the Veteran's psychiatric symptoms, however diagnosed. See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a claim is determined by the claimant's description of the claim, the symptoms described, and the information submitted or developed in support of the claim).

The Veteran contends that his PTSD had its onset during his military service. Specifically, the Veteran states that after testifying against a fellow soldier who was caught breaking, entering, and stealing food from a mess hall, the Veteran was harassed. 

In July 2002, the Veteran's wife submitted a statement that expressed the difficulty the Veteran faced in service and after service. The Veteran's wife stated that the Veteran's return to active duty in 1965 was one of the worst things that happened to the Veteran's family. The Veteran's wife noted that the Veteran's civilian employer did not hold his job and since that time, the Veteran moved from job to job.  

A review of the Veteran's medical treatment records shows ongoing mental health treatment. The Veteran's medical treatment records also show that the Veteran reported experiencing anxiety in populated areas and having nightmares and flashbacks. The Veteran also described his mood as depressed at times and irritable at others. In addition, the Veteran reported passive suicidal ideas without intention or plan. 

In light of the facts above, the Board concludes that a remand is necessary to afford the Veteran a VA examination to determine whether the Veteran has a current acquired psychiatric disorder to include but not limited to PTSD, and to specifically include a depressive disorder, that had its onset due to an event or circumstance during any the Veteran's periods of active duty service. See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Identify and obtain any pertinent, outstanding VA treatment records not already of record in the claims file.

2. Then, schedule the Veteran for a VA examination to determine the nature and likely etiology of any current psychiatric disabilities to include a depressive disorder and whether any diagnosed acquired psychiatric disorder, to include PTSD and/or depressive disorder had its onset due to an event or incident during any of the Veteran's periods of active service.

The examiner must review the claims file and must note that review in the report. Any indicated studies should be performed. Based on the examination results and a review of the record, the examiner should provide the following:

a). Diagnose any acquired psychiatric disability found to be present since the filing of the claim (March 2011), to include a depressive disorder and PTSD.

b). If the Veteran meets the criteria for PTSD, specify the stressor(s) that provide the basis of the diagnosis.

c). Regardless of whether or not PTSD is diagnosed, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any other current psychiatric disability had its onset during service or is otherwise related to any incident, event, or injury in service.

3. Complete any other development necessary based on the results of the above directives, to include further development of the PTSD claim if appropriate.  

4. After the above development has been completed, adjudicate the claim. If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


